Citation Nr: 0533876	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  01-07 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right lower 
extremity length discrepancy as secondary to the service-
connected right ankle disability.

2.  Entitlement to service connection for a right knee 
disorder as secondary to the service-connected right ankle 
disability.

3.  Entitlement to service connection for a lumbar spine 
disorder as secondary to the service-connected right ankle 
disability.

4.  Entitlement to an increased rating for residuals, right 
ankle fracture, with degenerative changes, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from June 8, 1972 to June 30, 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The case was before the Board in May 2004, at which time it 
was remanded for development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On May 12, 2005, the AMC sent the veteran a supplemental 
statement of the case and informed him that, if the AMC did 
not receive a response in 60 days, it would forward the case 
to the Board.  The AMC received additional evidence from the 
veteran's representative in June 2005 and forwarded it to the 
Board, which received the additional evidence in November 
2005.  The Board wrote to the veteran and asked if he wished 
to have the agency of original jurisdiction (AOJ) review the 
additional evidence or if he wanted to waive AOJ review and 
have the Board consider his claim based on the evidence of 
record, including the new evidence.  In response, the veteran 
asked that his case be remanded to the AOJ for review of the 
new evidence.  This additional evidence should be considered 
by the AOJ in the first instance. 38 C.F.R. § 20.1304 (2005).  

The case is REMANDED for the following:  

The RO should readjudicate these claims in 
light of the evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

